896 A.2d 106 (2006)
278 Conn. 901
STATE of Connecticut
v.
Tyree D. PRESTON.
Supreme Court of Connecticut.
Decided April 7, 2006.
Proloy K. Das, assistant state's attorney, in support of the petition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 93 Conn.App. 527, 889 A.2d 845 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the defendant's appeal from the judgment revoking his probation was moot because the defendant was serving concurrent sentences for (1) the violation of probation and (2) the conviction of attempted assault in the first degree and conspiracy to commit assault in the first degree?"
The Supreme Court docket number is SC 17648.